Citation Nr: 0727919	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of hemorrhoids, rated as 0 percent disabling. 

2.  Evaluation of genital herpes, rated as 0 percent 
disabling.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The veteran served on active duty from May 1999 to November 
2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which granted service connection for hemorrhoids and 
genital herpes, each evaluated as noncompensably disabling.  
The veteran perfected a timely appeal to that decision.  In 
October 2005, the claims folder was transferred to the VA 
Regional Office in Reno, Nevada.  

In his substantive appeal (VA Form 9), received in January 
2006, the veteran requested a hearing before a Veterans Law 
Judge at the RO (TB hearing).  The veteran was scheduled to 
testify via videoconference Board hearing in April 2007, but 
requested that his hearing postponed.  He was subsequently 
rescheduled for a hearing in July 2007, but failed to report.  
Pursuant to 38 C.F.R. § 20.702(d) (2006), the veteran's case 
was processed as though the request for hearing had been 
withdrawn.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not shown to produce large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, frequent recurrences, and persistent 
bleeding with secondary anemia, or fissures.  

2.  The veteran's genital herpes require systemic treatment 
three to four weeks a year.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2006).  

2.  The criteria for a 10 percent rating for genital herpes 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Code 7806 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in January 2004 letter from the RO to the 
veteran, which was issued prior to the initial RO decision in 
June 2005.  That letter informed the veteran of what evidence 
was required to substantiate the claims, and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
January 2006 SOC was issued, which provided the veteran with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the veteran has not demonstrated any error in the 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 
supra, which requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  However, given the 
ample communications regarding the evidence necessary to 
establish higher evaluations for hemorrhoids and genital 
herpes, we find that any such deficiencies are moot.  See 
Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual background.

The veteran served on active duty from May 1999 to November 
2003.  A report of medical assessment, dated in September 
2003, indicated that the veteran was diagnosed with genital 
herpes in November 2002.  


Of record is a treatment report from the Willis-Knighton 
Medical Center, dated September 30, 2003, indicating that the 
veteran was being seen for evaluation and treatment of 
genital herpes, and he was requesting medication.  The 
examiner reported that the veteran had an outbreak of herpes 
last year.  It was noted that the veteran was aware when he 
was about to have another outbreak.  The examiner noted that 
the veteran did not have lesions at the time of the 
evaluation, but he did have his typical irritation signaling 
an outbreak.  On examination, no suspicious lesions were 
noted.  The diagnosis was genital herpes.  He was given a 
prescription for Valtrex.  

The veteran was afforded a VA compensation examination in 
April 2004.  The veteran indicated that he developed itchy 
bumps filled with fluid in the area of his penis in December 
2002; at that time, he was told that he had genital herpes.  
He stated that he was treated with oral medication and the 
bumps went away; however, since the, the bumps have returned 
a couple of times, most recently in December 2003.  The 
veteran also reported having pain and burning in the rectum, 
with occasional small amounts of bright red blood per rectum 
with wiping; he was told that he had hemorrhoids.  The 
veteran indicated that he noted the presence of hemorrhoids 
following bowel movements.  He has been prescribed 
suppositories, but he was not currently using any medication.  
He denied a history of anemia.  Examination of the genitalia, 
including the penis and testicles, was within normal limits.  
No vesicle or rash was noted.  On rectal examination, no 
external hemorrhoids were noted.  Rectal sphincter tone was 
within normal limits.  Palpation of the rectal wall was 
within normal limits.  The examiner noted that the veteran 
had a history of what appeared to have been genital herpes 
currently dormant, and hemorrhoids which are not seen on the 
examination today.  

Of record is a medical statement from Dr. Hoang, dated 
September 2, 2004, indicating that the veteran had been a 
patient at his clinic since July 26, 2004.  Dr. Hoang 
reported that the veteran did have genital herpes when seen 
on July 26, 2004, for which he was treated with Valtrex.  Dr. 
Hoang indicated that, at present, the veteran had internal 
hemorrhoids.  

A VA outpatient treatment report shows that the veteran was 
seen on August 29, 2005 with complaints of an outbreak of 
genital herpes, and requested medication.  No objective 
findings of herpes were reported.  The assessment was genital 
herpes.  

Of record is a statement from Dr. James Tinnell, dated 
February 24, 2006, indicating that he had examined the 
veteran, who had contracted herpes simplex I and herpes 
simplex II.  The examiner indicated that the veteran had a 
lesion on his lip about the size of a pea; it was very much 
visible and he requested that the veteran seek treatment 
immediately.  Dr. Tinnell indicated that examination of the 
veteran also revealed 3 hemorrhoids which were large with 
fissures and bleeding externally.  Dr. Tinnell opined that 
the hemorrhoids were irreducible, and he believed that the 
veteran should seek removal of the hemorrhoids.  

In another statement (VA Form 21-4138), dated in February 
2006, Dr. Tinnell reported that the veteran had a history of 
hemorrhoids with fissures that caused him pain and discomfort 
on a regular basis.  

The veteran was afforded another VA examination in August 
2006, at which time he reported bleeding with bowel 
movements, particularly with diarrhea or constipation.  It 
was noted that while the veteran did have a thrombosed 
hemorrhoid in 2001, he had not had any recurrence.  No 
special treatment was required.  Examination revealed no 
evidence of fecal leakage.  Size of the lumen was normal.  
The anal sphincter tone was normal.  There were no perianal 
lesions and there were no external hemorrhoidal tags.  There 
was tenderness in the anal canal at the 9 o'clock position.  
There were no intrarectal lesions palpable.  There was no 
sign of anemia.  No fissures were identified, although there 
was tenderness of the left lateral anal canal wall.  The 
examiner indicated that he did not see any external 
hemorrhoids; an internal rectal exam was not completed.  
There was no evidence of bleeding at the time of this 
examination.  The diagnosis was external hemorrhoids with 
previous thrombosed external hemorrhoid, by history.  

The veteran reported contracting herpes in 2003 while 
stationed in Louisiana.  The veteran indicated that he has 
had recurrences and outbreaks of the herpes almost monthly; 
he stated that he treats himself with acyclovir taking a 
five-day course, and the condition usually subsides in that 
period of time.  The veteran indicated that the flares are 
getting worse; the flares are caused by eating fast food, 
fatigue, vigorous sexual encounter, and stress.  It was noted 
that there were skin symptoms and systemic symptoms with 
flare ups of the herpes.  There was some fever, body aching, 
general malaise, and the skin rash usually on the shaft of 
the penis.  There was no malignant lesion.  No chronic benign 
skin lesion was noted.  There was an intermittent eruption 
from the herpes virus.  Inspection of the genital organs 
revealed no vesicular lesions visible on the examination.  
There was no pain or discomfort in the shaft of the penis.  
The penis was circumcised.  Epididymis and vas deferens were 
normal.  The diagnosis was genital herpes.  


III.  Legal analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his/her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his/her symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

The veteran's statements describing the symptoms of his 
service-connected disorders are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Hemorrhoids.

The veteran's service-connected hemorrhoids are evaluated 
under the provisions set forth at 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Pursuant to those criteria, a 
noncompensable evaluation is assigned for mild to moderate 
internal or external hemorrhoids.  Assignment of a 10 percent 
evaluation is contemplated where the hemorrhoids are shown to 
be large or thrombotic, and which are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  This is the highest rating available.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  

The veteran maintains that he continues to have persistent 
problems with hemorrhoids.  He indicates that this disorder 
was productive of pain; he states that it takes one hour to 
have a bowel movement.  The veteran also states that there is 
no cure for hemorrhoids; and, the suppositories they have 
given him only helps the pain.  Based on the objective 
evidence of record, however, a compensable evaluation is not 
warranted.  In this regard, the Board acknowledges that, in 
his February 2006 statement, Dr. Tinnell reported finding 3 
hemorrhoids, which were large with fissures and bleeding 
externally; he opined that the hemorrhoids were irreducible.  
This statement is competent; however, it is inconsistent with 
examination reports that came prior to and after it.  
Significantly, on the April 2004 QTC examination, the veteran 
reported some pain and burning, with occasional blood in his 
stool.  At that time, he reported being prescribed 
suppositories; however, he noted that he was not taking any 
medication, and he denied any history of anemia.  The rectal 
examination showed no evidence of hemorrhoids, and there was 
normal sphincter tone and normal rectal wall palpation.  
Similarly, on August 2006 VA examination, there was no 
evidence of fecal leakage, no perianal lesions, no external 
hemorrhoids, no fissures, no anemia, no bleeding or 
thrombosis of hemorrhoids.  

It is also noteworthy that, in another statement from Dr. 
Tinnell, also dated in February 2006, he stated that the 
veteran had a history of hemorrhoids with fissures that 
caused him pain and discomfort on a regular basis; he 
reported only a history of hemorrhoids rather than an active 
pathology.  As such, the two medical statements from Dr. 
Tinnell are inconsistent and contradict each other and, 
therefore, are not credible.  Moreover, the statements from 
Dr. Tinnell are not supported by the remainder of the record.  
The Board finds that the clinical evaluations conducted prior 
to and subsequent to the Febrauary 2006 report of Dr. Tinnell 
are more probative and are consistenet with each other.  The 
Board finds that the report of Dr. Tinnell is unpersuasive 
and not credibile.

As a compensable rating requires large, thrombotic, 
irreducible hemorrhoids that are evidenced by frequent 
recurrences, the Board finds that the preponderance of the 
evidence is consistent with the currently assigned 
noncompensable evaluation.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The most probative evidence establishes 
that the veteran's hemorrhoids are not large or thrombotic or 
irreducible and that there have not been frequent 
recurrences.  Rather, current VA examination shows that the 
veteran does not currently have hemorrhoids with no reports 
of current symptoms such as pain, burning and bleeding.  This 
objective evidence, prepared by a skilled professional, is 
far more probative than the veteran's unsupported lay 
statements.  

Thus, the evidence reflects that the veteran's hemorrhoids 
have been mild and asymptomatic during the entire period in 
question.  As there is no basis for assignment of even the 
minimal compensable rating at any time since the effective 
date of the grant of service connection, there is no basis 
for staged rating, pursuant to Fenderson, and the claim for a 
higher rating must be denied.  In reaching these conclusions, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of a higher rating for hemorrhoids, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  Consequently, the 
benefit sought on appeal is denied.  

B.  Entitlement to a compensable evaluation for genital 
herpes.

The veteran asserts that he is entitled to a compensable 
rating for his genital herpes.  The veteran maintains that he 
continues to have outbreaks of herpes that require him to 
take medication.  

The treatment report from Willis-Knighton Medical Center 
shows that the veteran was seen in September 2003 for an 
outbreak of genital herpes; at that time, he was given a 
prescription for Valtrex.  While an April 2004 VA examination 
found no evidence of genital herpes, a statement from Dr. 
Hoang noted that the veteran was treated for genital herpes 
on July 26, 2004 with Valtrex.  More recently, on VA 
examination in August 2006, the veteran reported monthly 
outbreaks of genital herpes.  The examiner noted that the 
veteran had intermittent eruptions of herpes virus, and that 
he received treatments on a monthly basis with each flare ups 
taking acyclovir for about five days with each flare.  

The veteran's genital herpes disability has been evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  This 
diagnostic code provides that if less than 5 percent of the 
entire body or less than 5 percent of exposed areas are 
affected, and no more than topical therapy is required within 
the last 12-month period, a noncompensable evaluation will be 
assigned.  Where at least 5 percent but less than 20 percent 
of the entire body, or at least 5 percent but less than 20 
percent of exposed areas are affected; or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period, a 10 
percent evaluation will be assigned.  If 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months, a 30 percent evaluation will be assigned.  

In this case the veteran's genital herpes disability is 
treated with the antiviral, acyclovir.  This is a systemic 
therapy and not a topical therapy.  Since the veteran's 
genital herpes disability is treated with intermittent 
systemic therapy, the veteran meets the criteria for a 10 
percent evaluation.  

Since the medical evidence does not show that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas of his body are affected, and does not indicate that 
systemic therapy is required for a total duration of six 
weeks or more the veteran does not meet the criteria for an 
initial rating in excess 10 percent for his genital herpes 
disability.  Since the veteran has the met the criteria for a 
10 percent rating and no higher ever since discharge from 
service, an increased initial rating of 10 percent, and no 
higher, for genital herpes is warranted.  See Fenderson.  


ORDER

A compensable rating for hemorrhoids is denied.  A 10 percent 
rating for genital herpes is granted, subject to the law and 
regulation governing the award of monetary benefits.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


